Citation Nr: 1524766	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received for the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received for the claim of entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for chronic headaches, to include as secondary to a cervical spine disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran was previously denied service connection for bilateral hearing loss in April 2004 and for a cervical spine disability in July 2005.   

In May 2015, the Veteran's representative submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).

In March 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

There was additional evidence (VA treatment records) added to the record after the issuance of the July 2013 supplemental statement of the case both prior to and after certification of the issues to the Board.  The included evidence showed the continued presence of a disability.  The issue of a current disability is substantiated and not in dispute.  Thus, the Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence. 

The issue of entitlement to service connection for bilateral hearing loss and service connection for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied service connection for bilateral hearing loss, finding that the Veteran's hearing loss was not incurred or caused by service, and that the evidence failed to show a diagnosis of hearing loss within one year of service.

2.  Evidence received since the April 2004 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  In a July 2005 rating decision, the RO denied service connection for a cervical spine disability, finding that the Veteran's condition neither occurred in nor was caused by service.

4.  Evidence received since the July 2005 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a cervical spine disability.  

5.  The probative evidence of record shows that the Veteran's current cervical spine disability is not related to service.

6.  Service connection is not in effect for a cervical spine disability; the threshold requirement for establishing service connection for a disability secondary to service connected disability has not been met.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying entitlement to service connection for, bilateral hearing loss is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Since the April 2004 rating decision, new and material evidence has been received, the claim for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2014).

3.  The July 2005 rating decision denying entitlement to service connection for, a cervical spine condition is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

4.  Since the July 2005 rating decision, new and material evidence has been received, the claim for a cervical spine disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2014).

5.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for entitlement to service connection for chronic headaches, to include as secondary to cervical spine disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Letters sent to the Veteran in August 2009 and June 2010 advised the Veteran with what information or evidence is necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The VCAA letters were sent prior to the rating decision in August 2010.  Previously claims to reopen required case-specific notice pursuant to Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), however, VAOPGCPREC 6-2014 holds that only generic notice is needed to fulfill VA's duty to notify.  Therefore, VA fulfilled its duty to notify.     

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs), and VA treatment records with the claims file.  The Veteran's Social Security Administration records have also been associated with the record.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In July 2010, VA provided the Veteran with VA examinations and obtained medical opinions addressing whether the Veteran's claimed cervical spine disability and headaches had their onset during or was caused by active service.   The VA examinations and the opinions provided are adequate as the examination reports show that the examiners considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing, and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned correctly noted the issues on appeal with regard to the Veteran's claim to reopen for hearing loss, and noted that the Veteran needed to provide evidence showing that any disabilities he had were related to service.  The undersigned also clarified the Veteran's contentions and history of treatment for his claimed conditions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties for those issues.  The Board notes that the undersigned did not correctly note that the Veteran's claim for a cervical spine disability required new and material evidence.  However, as the Board is reopening the claim, any error in notice provided during the Veteran's hearing constitutes harmless error.  Also, as previously noted, the underlying elements necessary to substantiate the Veteran's claim were noted during the hearing.  Thus, there is no prejudice in deciding the claim at this time and no further action is necessary. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

New and Material Evidence

The Veteran seeks to reopen previously denied claims of service connection for bilateral hearing loss, and a cervical spine disability.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The July 2012 statement of the case shows that the RO reopened the Veteran's claims but denied the claims on the merits.

New evidence has been received since the denial of the Veteran's claim for bilateral hearing loss in April 2005.  In August 2009 the Veteran had an audiology consult.  The Veteran reported that he had ringing in his ear that was constant, with ringing louder in his left ear.  The Veteran also stated that he had a low tolerance for loud noises.  The Veteran stated that his left side was exposed to an open window near the flight line and that when working near the flight line he would need to lift up his left ear protection in order to communicate.  Audio testing revealed that the Veteran's right ear was within normal limits for VA purposes and that his left ear had moderate to severe hearing loss.  At the August 2009 VA examination the Veteran stated that he did not have pre-military or occupational noise exposure.  The Veteran stated that he had military noise exposure, working on an air field and that he was around helicopters and aircraft.  The Veteran underwent a VA audio examination in July 2010.  The Veteran stated that he suffered decreased hearing in his left ear since military service.  The Veteran reiterated his noise exposure to airplanes and helicopters, and added that he had noise exposure at the firing range, and from heavy vehicles.  The Veteran at his travel Board hearing stated that he worked near the flight line during service, received hearing aids from VA, and that his hearing had worsened since his last examination.

New evidence has been received since the denial of the Veteran's claim for a cervical spine disability.  The Veteran further explained the circumstances of one of his in-service falls at his July 2010 VA joints examination.  The Veteran stated that he fell off a truck.  The Veteran stated that he broke his arm and wrist due to the fall, and that he received medical attention for that incident.  The Veteran stated that while obtaining medical attention, the Veteran reported an injury to his neck.  At the Veteran's travel Board hearing, the Veteran elaborated on his fall from the truck.  The Veteran stated that at the time, he was loading file cabinets on a deuce-and-a-half truck, at 4:30 AM and that he slipped off the tailgate because of dew and slickness.   

The Board finds that new and material evidence has been received to reopen the Veteran's claims for bilateral hearing loss and a cervical spine disability.  The evidence since the prior denials is new and material because it speaks to the circumstances and the origins to the Veteran's in-service injuries.  While the record contained the Veteran's Military Occupational Specialty as a flight operations coordinator, specifics to the extent of the Veteran's noise exposure was not previously of record.  The Veteran has elaborated on his noise exposure.  Specifically, the Veteran clarified the extent of his noise exposure, his location to the flight line, and that he would need to remove his hearing protection to communicate.  The Veteran also offered new sources of noise exposure with firing line and heavy vehicle exposure.  Similarly, the Veteran has elaborated on the specifics of his fall off a truck.  Prior to the Veteran's denial in July 2005 all that was of record was that the Veteran fell from a truck.  Since the July 2005 rating decision, the Veteran has offered a more thorough explanation of his injury.  The Veteran has supplied the type of truck he fell from, why, and how he fell.  The Veteran also claimed that he received treatment for his neck injury.  Thus, as the Veteran has supplied a more complete picture of the circumstances of his injuries in-service, the Veteran's claims are reopened.  

Service Connection

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Cervical Spine and Headaches

At the Veteran's July 2010 VA examination the Veteran was diagnosed with cervical degenerative disc disease and facet arthrosis.  Thus the Veteran fulfills the current disability element of service connection.  The Veteran's STRs indicate that the Veteran fell off a horse in May 1977, and he received medical treatment for that injury.  The Veteran has alleged that during that fall he also injured his neck.  The STRs also show that the Veteran received emergency room care after falling off a motor vehicle and hitting a fence.  The Veteran testified that his fall caused pain to his neck.  Thus, based on the Veteran's STRs and consistent reporting of a fall from both a horse and a truck, the Veteran is found to have fulfilled the in-service element for service connection.  

Available service treatment records are negative for complaints or findings related to cervical disc disease or arthritis, and there is also no medical evidence of arthritis within the one year presumptive period after service.  Service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran is also unable to fulfill the nexus element on a direct basis.  In July 2010 the Veteran underwent a VA joints examination where the examiner concluded that the Veteran's cervical degenerative disc disease and facet arthrosis are degenerative changes associated with age and not posttraumatic in nature.  The examiner deferred on making a specific finding regarding the Veteran's cervical radiculitis.  The examiner based the opinion on a review of the Veteran's two falls in-service.  Medical X-Rays, and MRI scans taken from October 2001, April 2003, April 2004, May 2005, February 2007, and December 2010 were also reviewed.  The examiner also reported the Veteran's current complaints of constant pain to the Veteran's neck as opposed to intermittent flare-ups.  The Veteran reported radiating pain from his neck to his left arm and hand.  The Veteran relayed a functional impact of difficulty lifting his arms, and neck.  The examiner noted the Veteran's complaint of neck pain when driving.  The examiner also conducted a physical examination of the Veteran.  

The July 2010 VA examination for neurological disorders, additionally found that the Veteran's cervicalgia was unrelated to service.  In discussion of the Veteran's cervicalgia, the examiner stated that the Veteran did not have any motor or sensory deficits related to his cervical spine.  The examiner found that the Veteran has symptoms which suggest disc disease and radiculopathy.  The examiner premised his opinions on the fact that there was no evidence of a neck injury in the Veteran's STRs and no symptoms of cervical strain or radiculopathy in service.  The examiner noted that the Veteran's first cervical problems occurred in 2000.  The examiner opined that degenerative changes occur with age, and that it was unlikely that his present cervicalgia, or degenerative disc disease if present, was in any way related to service.  In coming to the conclusion, the examiner specifically noted the Veteran's fall off a horse, and fall from a motor vehicle in-service.  The examiner reviewed the STRs related to these falls.  The Veteran relayed constant pain to his neck, and that when he looks up he gets a headache which radiates from his neck to his head.  The examiner noted the radiating pain the Veteran experiences, and reviewed the Veteran's complaints of headaches.  In an August 2010 addendum, the examiner reviewed a MRI of the cervical spine, and again found that the Veteran's degenerative spine disease is likely related to age.  

While the Veteran may believe that his cervical spine disabilities are related to his active service, he has not provided any sufficiently probative evidence to support his claim of service connection. The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his cervical disc disease, cervical radiculitis, and cervicalgia does not create the requisite nexus needed for service connection.  Also, any relationship between the current neck disability and symptoms of neck pain experienced over the years must be established by medical evidence because neck pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  While the Veteran contends that he injured his neck during the in-service falls, the VA examiner indicated that the medical evidence contemporaneous to service was not consistent with medical evidence showing the occurrence of a traumatic injury to the neck.  Moreover, the VA examiner indicated that the current medical findings are not consistent with a prior traumatic injury to the neck but rather consistent with post-service events.  Thus, however sincerely the Veteran believes that he injured his neck in service and that it left chronic residuals, the medical opinion evidence shows that this in fact is not the case.  The Board finds the Veteran's lay contentions are less probative than the medical opinions provided by the VA examiners in July 2010.  The Board finds the VA opinions of record highly probative and of significantly greater weight than the Veteran's lay assertions on the determination of nexus to service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  For these reasons, the Board finds that service connection is not warranted for a cervical spine disability.  

In regard to headaches, the July 2010 VA examiner found that the Veteran's falls in service did not cause his current headaches.  The examiner maintained that post-traumatic headache begins at the time of or, shortly following the inciting injury.
There was no evidence of such headaches in the service records or at discharge.  The examiner maintained that the Veteran's cervicalgia was likely an exacerbating factor.  (At the VA examination the Veteran reported the onset of his headaches as occurring 20 years ago.  At the 2015 Board hearing, the Veteran testified that he had been experiencing headaches "for better than 20 or 30 years now." )  

The Veteran does not contend, and the evidence does not otherwise show, the onset of a chronic headache disability in service.  As discussed above, service connection is not warranted for a cervical spine disability.  Thus, the threshold requirement for establishing service connection for a disability secondary to service connected disability has not been met.  Accordingly, service connection for chronic headaches is not warranted. 

    
ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, the appeal to this extent, is granted.

As new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, the appeal to this extent, is granted.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for chronic headaches, to include as secondary to a cervical spine disability is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

At the Veteran's July 2010 VA audio examination, the examiner did not provide a rationale for the negative nexus opinion; instead she rested her opinion on the fact that the Veteran did not have a hearing loss disability at separation without addressing the Veteran's threshold shift in-service.  The Board notes the Veteran's hearing shifted during service and his July 1977 hearing results differed from his July 1974 entrance examination.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Therefore, the claim must be remanded to obtain an addendum opinion that considers the threshold shift of the Veteran's hearing during service.  After reviewing the evidence, the examiner is asked to determine whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during or is related to his period of service.

In regard to fibromyalgia, the July 2010 examiner concluded that the Veteran's injury sustained in service was not related to his current diagnosis of fibromyalgia thirty years later.  The examiner provided the rationale that there was no medical literature that suggests that a single event can cause fibromyalgia.  The record, however, reflects that the Veteran submitted medical articles from the Internet that note that trauma can cause fibromyalgia.  Thus, the Board finds that an addendum opinion should be obtained that addresses the internet articles. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the July 2010 VA audiological examination report that addresses whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to his military service.  The VA examiner should thoroughly review the Veteran's file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

In opining on the Veteran's bilateral hearing loss the examiner is asked to do the following:  

(1) assume as true that the Veteran was in fact exposed to military noise during service; 

(2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and 

(3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Obtain an addendum opinion to the July 2010 VA fibromyalgia examination report to address whether the Veteran's fibromyalgia is etiologically related to his military service.  The VA examiner found that "[t]here is no medical literature to suggest that any single event can cause fibromyalgia."  In light of the Veteran's submission of medical articles from the Internet titled Does trauma cause fibromyalgia? (Pro And Con). by Internal Medicine News, Causes by the Mayo Clinic staff, and Definition by the Mayo Clinic staff, which note that trauma can cause fibromyalgia, and based on a review of the file, the examiner is again asked whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia is etiologically related to his documented fall from a horse and/or fall from a truck during service. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and fibromyalgia.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


